Citation Nr: 1720227	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  16-15 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of cold injury of the right foot.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of cold injury of the left foot.

3.  Entitlement to a rating in excess of 30 percent for service-connected generalized anxiety disorder.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION


The Veteran served on active duty from September 1951 to July 1953 and from August 1955 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of cold injury of the right foot are manifested by arthralgia or other pain, numbness, and cold sensitivity.

2.  The Veteran's service-connected residuals of cold injury of the left foot are manifested by arthralgia or other pain, numbness, and cold sensitivity.

3.  The Veteran's service-connected generalized anxiety disorder does not cause occupational and social impairment, with reduced reliability and productivity; with deficiencies in most areas; total occupational and social impairment; or symptoms approximating such impairment.






CONCLUSIONS OF LAW

1.  Criteria for an initial rating in excess of 10 percent for residuals of cold injury of the right foot have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.27, 4.104, Diagnostic Code 7122 (2016).

2.  Criteria for an initial rating in excess of 10 percent for residuals of cold injury of the left foot have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.27, 4.104, Diagnostic Code 7122 (2016).

3.  Criteria for a rating in excess of 30 percent for generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102,  3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service treatment records and VA and private treatment records have been obtained. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The examiners had access to the Veteran's claims file and reported a full and accurate knowledge of his disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).  Additionally, there has been no allegation that the Veteran's service-connected disabilities have worsened since the most recent VA examinations.   See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of Cold Injury - Bilateral Feet

Historically, the Veteran submitted a claim for service connection for residuals of cold injury to the bilateral feet in September 2015.  The Veteran was granted service connection for residuals of cold injury of the right and left foot in a January 2016 rating decision and assigned a 10 percent rating for each foot under 38 C.F.R. § 4.104, Diagnostic Code 7122, effective September 21, 2015.  The Veteran disagreed with the ratings assigned and this appeal ensued. 

At a January 2016 cold injury residuals VA examination, the Veteran was diagnosed with cold injury residuals of the bilateral feet.  The symptoms of the right and left foot included arthralgia or other pain, cold sensitivity, and numbness.  The symptoms did not include color changes, hyperhidrosis, tissue loss, locally impaired sensation, or nail abnormalities.  The examiner concluded that the Veteran's cold injury residuals of the right and left foot did not impact his ability to work.    

Post-service treatment reports do not include reference to the Veteran's cold injury residuals of the bilateral feet.  

Cold injury residuals are rated pursuant to Diagnostic Code 7122.  38 C.F.R. § 4.104.  When there are cold injury residuals with pain, numbness, cold sensitivity, or arthralgia, a 10 percent disability evaluation is warranted.  When there are cold injury residuals with pain, numbness, cold sensitivity, or arthralgia plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts, a 20 percent disability evaluation is warranted.  When there are cold injury residuals with pain, numbness, cold sensitivity, or arthralgia plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts, a 30 percent disability evaluation is warranted.  38 C.F.R. § 4.104, Diagnostic Code 7122.  Note 2 directs VA to evaluate each affected part separately and combine the ratings in accordance with 38 C.F.R. §§ 4.25 and 4.26. 

Disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, et cetera, should be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  Id.

Having reviewed the evidence as reported above, the Board has determined that the Veteran's service-connected residuals of cold injury to the right and left foot do not warrant schedular ratings in excess of 10 percent.

At the relevant examination of record, the Veteran's symptoms included pain, numbness, cold sensitivity, and arthralgia which are specifically enumerated by the criteria for a 10 percent rating.  There is no indication that the Veteran's symptoms included tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities.  

As such, a rating in excess of 10 percent is not warranted at any time during the pendency of the appeal.  

Generalized Anxiety Disorder

Historically, the Veteran submitted a claim for an increased rating for generalized anxiety disorder in September 2013.  The claim was denied in an April 2014 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued. 

At a February 2014 VA psychiatric examination, the Veteran reported that he had chronic sleep impairment.  He indicated that he only slept three hours per night.  He also endorsed irritability.  The examiner concluded that the Veteran had been diagnosed with a mental disorder but the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

Relevant VA outpatient treatment reports dated from June 2014 to January 2016 reflect that the Veteran was in treatment for his generalized anxiety disorder.  During that time period the Veteran was assigned a Global Assessment of Functioning (GAF) score of 60 on multiple examinations.  At the examinations conducted during that time, the Veteran reported insomnia, anxiety, crying episodes, sadness, flashbacks, and intrusive memories about his experiences during his deployment in Korea during service.  Mental status examinations revealed adequate hygiene and appropriate dress and spontaneous speech.  The Veteran was alert and attentive and oriented in all spheres.  His mood was variously described as depressed and euthymic and his affect was stable and appropriate.  His thought process was coherent/logical and goal-directed.  The Veteran's memory was intact and his judgment and insight was good.  No suicidal or homicidal ideas were noted and no auditory or visual hallucinations were present.  

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.   Under the general rating formula for mental disorders a 30 percent rating is assigned when a veteran's generalized anxiety disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 50 percent rating is assigned when a veteran's generalized anxiety disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's generalized anxiety disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's generalized anxiety disorder causes total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The GAF score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in September 2016, and therefore the claim is governed by DSM-V.  However, because GAF scores were assigned during the pendency of this appeal, the Board will discuss the GAF scores assigned.

As an initial matter, the Board notes that the 30 percent disability rating currently assigned for the Veteran's generalized anxiety disorder is a protected rating as it has been in effect since November 17, 1967, i.e., for more than 20 years.  In this regard, any disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (2016).

Having reviewed the evidence, the Board concludes that the Veteran's generalized anxiety disorder does not warrant a rating in excess of the 30 percent rating that he is currently assigned, and a higher schedular rating is not warranted at any time during the relevant appeal period.  The objective evidence consists of the February 2014 VA examination and VA medical entries which are most consistent with the objective criteria for a 30 percent rating due to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, and chronic sleep impairment.  The objective evidence of record as reported above does not correlate to the criteria for a 50 percent rating as evidenced by the fact that the evidence does not reflect that the Veteran had problems with speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of long-term memory, impaired judgment, or impaired abstract thinking.  That is, many of the symptoms that have traditionally been associated with a 50 percent rating.  He also did not report experiencing psychiatric symptoms other than those specifically enumerated in the schedular rating criteria which caused impairment consistent with a 50 percent rating. 

As noted, although the DSM-V does not rely on GAF scores, because GAF scores were assigned during the relevant appeal period, the Board will discuss the scores assigned.  A GAF score of 60 was assigned on multiple occasions during the appeal period at issue.  While a GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned, the fact remains that it represents a medical professional's professional estimation as to the level of impairment caused by the entirety of the Veteran's psychiatric symptoms at the time of the evaluation.  A GAF scores of 60 correlates to moderate symptoms.   The Veteran's primary symptoms appear to be difficulty with sleeping, depressed mood, and anxiety.  As such, the Veteran's symptoms of depression, anxiety, and chronic sleep impairment are specifically enumerated in the schedular criteria for a 30 percent rating. 

The Court of Appeals for Veterans Claims (Court) has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, while the Veteran's generalized anxiety disorder did cause some impairment, this impairment was not so profound as to cause even occupational and social impairment with reduced reliability and productivity.   Consequently, the PTSD symptoms have not been shown to meet the next higher rating of 50 percent. 

As such, a schedular rating in excess of 30 percent is not found to be warranted at any time during the relevant time period on appeal.  

Extraschedular Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Board finds that the schedular evaluations assigned for the time period at issue for the Veteran's service-connected cold injury residuals of the feet and generalized anxiety disorder adequate in this case.  With regard to the bilateral foot disability, the Veteran's primary symptoms include pain, numbness, cold sensitivity, and arthralgia.  The Veteran's primary symptoms of generalized anxiety disorder include depression, anxiety, and chronic sleep impairment which caused some occupational and social impairment.  However, all of these symptoms are contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disabilities at issue.  Moreover, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning.  As such, the assigned schedular evaluation is adequate.  Therefore, a referral for extraschedular consideration is not warranted for either disability on appeal.

The Board has also considered whether an inferred claim for entitlement to a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not specifically alleged that he is unemployable because of his service-connected cold injury residuals of the bilateral feet or generalized anxiety disorder.  As such, Rice is inapplicable here.


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected residuals of cold injury of the right foot is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected residuals of cold injury of the left foot is denied.

Entitlement to a rating in excess of 30 percent for service-connected generalized anxiety disorder is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


